NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             31-OCT-2022
                                             08:23 AM
                                             Dkt. 69 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAIʻI


              STATE OF HAWAII, Plaintiff-Appellant, v.
                 JUSTIN KAUAKAHI, Defendant-Appellee


         APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                     (CASE NO. 5CPC-XX-XXXXXXX)


         ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
  (By:     Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)


            Upon consideration of the Stipulation for Dismissal of

Appeal (Stipulation), filed October 20, 2022, by Plaintiff-

Appellant State of Hawaiʻi, (State), the papers in support, and

the record, it appears that (1) the appeal has been docketed; (2)

pursuant to Hawaiʻi Rules of Appellate Procedure (HRAP) Rule

42(b), the parties stipulate to dismiss the appeal;       (3) the

stipulation is dated and signed by counsel for all parties

appearing in the appeal; and (4) dismissal is authorized by HRAP

Rule 42(b) and (c).
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the Stipulation

for Dismissal of Appeal is approved, and the appeal is dismissed

with prejudice.

          DATED:   Honolulu, Hawaiʻi, October 31, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2